Title: To George Washington from John Hancock, 5 July 1777
From: Hancock, John
To: Washington, George

 

Sir,
Philada July 5th 1777.

Since I had the Honour of addressing you on the 24th of June, I have been favoured with the Receipt of your several Letters of the 25th 28th and 30th of that Month, and of the 1st and 2d instant; all which were immediately laid before Congress.
Having Nothing in Charge at this Time, but to transmit the enclosed Resolves, I beg Leave to request your Attention to them; and have the Honour to be, with the utmost Esteem, and Respect Sir, Your most obed. & very hble Servt

John Hancock Prest


A large Supply of Money is on the way. I will Reply to your several Letters as soon as Congress have Determin’d upon them.

